The clerk of the municipal court of Atlanta (Fulton section), now Fulton civil court, is not subject to the penalty imposed by the act of the General Assembly of Georgia, approved December 18, 1792, for taking or demanding a "greater fee than the law allows," or for any overcharge of costs.
                       DECIDED NOVEMBER 28, 1939.
This was a suit brought against H. W. Chambers, clerk of the municipal court of Atlanta, Fulton section, to recover a penalty of $50, for "taking [in a certain case] a greater fee than the law allows." The suit was brought under the act of the General Assembly of Georgia, approved December 18, 1792, which imposed such a penalty on certain court officials named therein for taking or demanding "any greater fee than the law allows." The act is substantially embodied in sections 24-302, 24-303, 24-304, and 24-305 of the Code of 1933; and the only officials named in the act as being subject to the penalty are as follows: Clerks of the superior court, sheriffs and their deputies, bailiffs, justices of the peace, and constables. It is well settled that statutes imposing penalties must be given a strict construction, and under such a construction it is obvious that the act of 1792 does not impose a penalty on the clerk of the municipal court of Atlanta, Fulton section, now known as Fulton civil court, for taking or demanding "any greater fee than the law allows," or for an overcharge of costs.
It follows that the court properly sustained the demurrer interposed and the motion to dismiss the action.
Judgment affirmed. MacIntyre and Guerry, JJ., concur.